Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Examiner Amendment	
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Applicant agreed that the examiner’s amendment, authorized by Christopher Blackburn 08/05/21

AMENDMENTS TO THE CLAIMS 
1. (Currently Amended) A method for processing a service flow and implemented by a first network device in a packet network, the method comprising:
	obtaining a first upstream service flow comprising first upstream data packets comprising first sequence numbers identifying a sequence of the first upstream data packets in the first upstream service flow, wherein each first upstream data packet of the first upstream data packets comprises a respective first sequence number of the first sequence numbers, and wherein the first upstream service flow is from a third network device in the packet network or is replicating an upstream service flow from the third network device;

	obtaining a third upstream service flow based on a first reference sequence number, the first sequence numbers, and the second sequence numbers, wherein the third upstream service flow comprises third upstream data packets comprising third sequence numbers greater than the first reference sequence number, and wherein the first reference sequence number corresponds to a value of a sequence number in a packet sent by the first network device; [[and]]
	sending the third upstream service flow to a fifth network device;
	receiving the upstream service flow from the third network device; 
replicating the received upstream service flow from the third network device; and
	sending a fourth upstream service flow to the second network device, wherein the fourth upstream service flow is the received upstream service flow from the third network device or a service flow obtained by replicating the received upstream service flow from the third network device. 
2. Cancelled

4.   (Currently Amended) The method according to claim [[2]] 1, wherein the method further comprises:


13. (Currently Amended) An apparatus for processing a service flow in a packet network, wherein the apparatus is disposed in a first network device in a network device group, and wherein the apparatus comprises:
	a memory; and
	a processor coupled to the memory and configured to cause the apparatus to:
	obtain a first upstream service flow comprising first upstream data packets comprising first sequence numbers identifying a sequence of the first upstream data packets in the first upstream service flow, wherein each first upstream data packet of the first upstream data packets comprises a respective first sequence number of the first sequence numbers, and wherein the first upstream service flow is from a third network device in the packet network or is obtained by replicating an upstream service flow from the third network device;
	receive a second upstream service flow from a second network device in the packet network, wherein the second upstream service flow comprises second upstream data packets comprising second sequence numbers identifying a sequence of the second upstream data packets in the second upstream service flow, wherein each second upstream data packet of the second upstream data packets comprises a respective second sequence 
	obtain a third upstream service flow based on a first reference sequence number, the first sequence numbers and the second sequence numbers, wherein the third upstream service flow comprises third upstream data packets comprising third sequence numbers greater than the first reference sequence number, and wherein the first reference sequence number corresponds to a value of a sequence number in a packet sent by the first network device; [[and]] 
send the third upstream service flow to a fifth network device;
	receive the upstream service flow from the third network device; 
replicate the received upstream service flow from the third network device; and
send a fourth upstream service flow to the second network device, wherein the fourth upstream service flow is the received upstream service flow from the third network device or a service flow obtained by replicating the received upstream service flow from the third network device.

14. Cancelled 

16.    (Currently Amended) The apparatus according to claim [[14]] 13, wherein the processor is further configured to cause the apparatus to: receive a downstream service flow from the fifth network device; replicate the downstream service flow from the fifth network device; and send a fourth downstream service flow to the second network device, wherein the fourth downstream 


Claims 1, 3-13, 15-22 are allowed.  

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is (571) 270-1929.  The examiner can normally be reached on M-F from 9 to 5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Rutkowski, can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SULAIMAN NOORISTANY/Primary Examiner, Art Unit 2415